TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00527-CV



                         Chesapeake Exploration, L.L.C., Appellant

                                              v.

RaeMay Minerals, LLC; ERC Minerals, Ltd.; Frances Carr Tapp; Pauley Minerals, Ltd.;
        Amelia Rossi-Landi, Trustee of the Amelia Ross-Land Revocable Trust;
        Emma Rossi-Landi, Trustee of the Emma Rossi-Landi Revocable Trust;
      Beatrice Rossi-Landi, Trustee of the Beatrice Rossi-Landi Revocable Trust;
Ben F. Vaughan, III and Frost Bank, N.A., Trustees of the Genevieve Tarlton Dougherty
                          Trust No. 2 for Ben F. Vaughan, III;
Ben F. Vaughan, III and Frost Bank, N.A., Trustees of the Genevieve Tarlton Dougherty
                          Trust No. 2 for Genevieve Vaughan;
   Wells Fargo Bank, N.A., Trustee of the Kevin Dougherty Exempt Subshare Trust;
      Frost Bank, N.A., Trustee of the Melissa Dougherty Exempt Subshare Trust;
  Mary Patricia Dougherty, Trustee of the Mary Patricia Dougherty Revocable Trust;
                             Stephen Tarlton Dougherty;
       Ben F. Vaughan, III, Trustee of the Ben F. Vaughan, III Revocable Trust;
   Catherine Payer, Trustee of the Rachael Catherine Vaughan GST Exempt Trust;
    Catherine Payer, Trustee of the Daniel Benjamin Vaughan GST Exempt Trust;
     Catherine Payer, Trustee of the Patrick Michael Vaughan GST Exempt Trust;
  James Cullen Vaughan; Genevieve Vaughan; Kevin Dougherty; Melissa Dougherty;
Earl Custer Morris III; John Eugene Boaz; Jerry G. McNabb; Cheri McNabb Rambeau;
       Dewain Robert McNabb; McNabb Management LLC; Yvonne Wellberg;
                        and Doughtery OGMRI, LLC, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-15-005015, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion requesting that this appeal be dismissed.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).
                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Toth

Dismissed on Appellant’s Motion

Filed: December 14, 2018




                                               2